In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***************** ***
PATRICIA PERNAL,         *                           No. 12-667V
                         *                           Special Master Christian J. Moran
             Petitioner, *
v.                       *                           Filed: April 17, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                           polymyositis.
                         *
             Respondent. *
********************

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
Petitioner;
Heather Pearlman, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On April 16, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Patricia Pernal on October 3, 2012. In her
petition, Ms. Pernal alleged that the seasonal influenza (“flu”) vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which she received on October 20, 2009, caused her to develop polymyositis.
Petitioner further alleges that she experienced the residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages as a result of her condition.

       Respondent denies that petitioner’s polymyositis or any other injury was
caused-in-fact by her October 20, 2009 flu vaccination, and denies that her current
disabilities are sequelae of this injury.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $25,000.00 in the form of a check payable to petitioner,
        Patricia Pernal. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-667V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:12-vv-00667-UNJ Document 78 Filed 04/16/15 Page 1 of 5
Case 1:12-vv-00667-UNJ Document 78 Filed 04/16/15 Page 2 of 5
Case 1:12-vv-00667-UNJ Document 78 Filed 04/16/15 Page 3 of 5
Case 1:12-vv-00667-UNJ Document 78 Filed 04/16/15 Page 4 of 5
Case 1:12-vv-00667-UNJ Document 78 Filed 04/16/15 Page 5 of 5